DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 11 and 14 are objected to because of the following informalities:
Claim 11 recites the limitation "the pressure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the pressure" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “an overflow pressure valve fluidly connected to the first chamber for selectively regulating the pressure of the aerosol stream within the first chamber” in lines 2-3.  However, claim 14, on which claim 23 depends, already recites such an overflow pressure valve.  Therefore, it appears that claim 23 claims a total of two such overflow pressure valves.  However, the specification and drawings only disclose a single overflow pressure valve.  Therefore, there appears to be a conflict between the claim and the specification.  It has been held that a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.  See MPEP 2173.03 and In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).   The examiner has interpreted claim 23 to have only a single overflow pressure valve (i.e. that lines 2-3 are a typographical error and should be deleted).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,634,560 issued to Eckert (“Eckert”).

As for claim 1, Eckert discloses a pressure reduction system, comprising:
an enclosure (9) defining a first chamber (“first chamber” in annotated Fig. 1 below) and a second chamber (19) positioned downstream of the first chamber;
an inlet port (13, 14) fluidly connecting a high pressure environment and the first chamber, the inlet port (13, 14) defining a first expansion orifice (45) through which an aerosol stream comprised of non-volatile particulates is delivered to the first chamber (“first chamber”) from the high pressure environment, wherein the aerosol stream has a first pressure drop after passing through the first expansion orifice from a high pressure 
a transition tube (“transition tube” in annotated Fig. 1 below) fluidly connecting the first chamber and the second chamber, the transition tube defining an inlet (“inlet”) and a second expansion orifice (18) through which the aerosol stream is delivered to the second chamber from the first chamber, wherein the aerosol stream has a second pressure drop after passing through the second expansion from the intermediate pressure to a low pressure (inherent because the second expansion orifice is smaller than the second chamber); and
a sample outlet port (24) defining a sample outlet of the second chamber, wherein a portion of the aerosol stream having the low pressure is configured to flow through the sample outlet.
Regarding the recitation that the inlet port connects to a high pressure environment and that an aerosol stream is delivered, the examiner notes that this recitation describes the intended use of the system and does not patentably distinguish the claimed invention over the prior art.

    PNG
    media_image1.png
    616
    1219
    media_image1.png
    Greyscale



As for claim 5, Eckert discloses that the pressure reduction system defines an axial direction (to the left in Fig. 1), and wherein the transition tube comprises a body (17) that tapers along the axial direction toward the inlet (“inlet”) of the transition tube.

As for claim 6, Eckert discloses that the body (17) has a step portion (21) positioned within a transition opening (at 21) defined by the enclosure between the first chamber and the second chamber, and wherein the step portion defines a base diameter (at 18), and wherein the body (17) of the transition tube tapers along the axial direction from the step portion to the inlet of the transition tube (see Fig. 1).

As for claim 7, Eckert discloses that the body (17) has an upstream diameter (at 18), and wherein the step portion (21) of the body has a diameter that is at least three (3) times greater than the upstream diameter of the body (see Fig. 1).




Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 1,990,837 issued to Morgenstern (“Morgenstern”).

As for claim 1, Morgenstern discloses a pressure reduction system (Fig. 1), comprising:
an enclosure (18) defining a first chamber (B) and a second chamber (C) positioned downstream of the first chamber;
an inlet port (35) fluidly connecting a high pressure environment (A) and the first chamber (B), the inlet port (35) defining a first expansion orifice (39 of 35) through which an aerosol stream comprised of non-volatile particulates is delivered to the first chamber (B) from the high pressure environment (A), wherein the aerosol stream has a first pressure drop after passing through the first expansion orifice from a high pressure to an intermediate pressure (page 3, col. 2, lines 28-34);
a transition tube (35a) fluidly connecting the first chamber (B) and the second chamber (C), the transition tube (35a) defining an inlet (upstream portion of 35a) and a second expansion orifice (39 of 35a) through which the aerosol stream is delivered to the second chamber (C) from the first chamber (B), wherein the aerosol stream has a second pressure drop after passing through the second expansion from the intermediate pressure to a low pressure (page 3, col. 2, lines 28-34); and
a sample outlet port (35b) defining a sample outlet (39 of 35b) of the second chamber (C), wherein a portion of the aerosol stream having the low pressure is configured to flow through the sample outlet (39).


As for claim 2, Morgenstern discloses that the pressure reduction system defines a main axis (see horizontal dashed line in Fig. 1), and wherein the inlet (upstream portion of 35a) of the transition tube (35a) is concentrically aligned with the first expansion orifice (39) of the inlet port (35) along the main axis (see Fig. 1).

As for claim 3, Morgenstern discloses that the first expansion orifice (39) has a first diameter and the second expansion orifice (39) has a second diameter, and wherein the first diameter is equal to the second diameter (see Fig. 1).

As for claim 8, Morgenstern discloses that the transition tube (35a) is completely contained within the enclosure (see Fig. 1).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1,990,837 issued to Morgenstern (“Morgenstern”).

As for claim 4, Morgenstern discloses the pressure reduction system of claim 3 (see the rejection of claim 3 above) and that a distance (see Fig. 1) is defined between the first expansion orifice (39 of 35a) and the second expansion orifice (39 of 35b).
Morgenstern does not explicitly disclose that the distance is at least ten (10) times greater than the first diameter and the second diameter.

Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the distance of Morgenstern to be the claimed distance to achieve the predictable result of muffling the exhaust of the internal combustion engine by successive expansions of the exhaust (Morgenstern: page 2, col. 1, lines 18-34).

As for claim 13, Morgenstern discloses the pressure reduction system of claim 1 (see the rejection of claim 1 above) and that the transition tube (35a) defines a transition passage fluidly connecting the inlet (upstream portion of 35b) of the transition tube with the second expansion orifice (39 of 35b) of the transition tube (see Fig. 1), and wherein the transition tube has a diameter and the second expansion orifice has a second diameter (see Fig. 1).
Morgenstern does not explicitly disclose that and wherein the diameter of the transition passage is at least three and a half (3.5) times greater than the second diameter of the second expansion orifice.

Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the diameters of Morgenstern to be the claimed diameters to achieve the predictable result of muffling the exhaust of the internal combustion engine by successive expansions of the exhaust (Morgenstern: page 2, col. 1, lines 18-34).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,634,560 issued to Eckert (“Eckert”) in view of U.S. Patent 4,756,200 issued to Ramsner et al. (“Ramsner”).

As for claim 9, Eckert discloses the pressure reduction system of claim 1 (see the rejection of claim 1 above).
Eckert does not disclose a heating assembly for heating the enclosure.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the enclosure of Eckert to include the heating assembly as disclosed by Ramsner in order to ensure that the fluid remains above the dew point of the fluid to avoid forming a sludge (Ramsner: col. 1, lines 13-37).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,634,560 issued to Eckert (“Eckert”) in view of U.S. Patent 4,756,200 issued to Ramsner et al. (“Ramsner”) as applied to claim 9, further in view of U.S. Patent 7,418,881 issued to Watson et al. (“Watson”).

As for claim 10, Eckert as modified by Ramsner discloses the pressure reduction system of claim 9 (see the rejection of claim 9 above) and wherein the heating jacket selectively heats the enclosure at a predetermined set temperature (Ramsner: col. 2, lines 51-55).
Eckert as modified by Ramsner does not disclose that the enclosure is formed of a conducting material and the transition tube is formed of a conducting material.
However, Watson discloses an enclosure (1) that is formed of a conducting material (metal; col. 10, lines 60-64) and a transition tube (9, 16) that is formed of a conducting material (metal; col. 10, lines 60-64).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1,990,837 issued to Morgenstern (“Morgenstern”) in view of U.S. Patent 7,059,205 issued to Weaver (“Weaver”).

As for claim 12, Morgenstern discloses the pressure reduction system of claim 1 (see the rejection of claim 1 above).
Morgenstern does not disclose that the sample outlet is fluidly connected with a particulate measurement device configured to measure a concentration of the non-volatile particulates of the aerosol stream, and wherein the pressure reduction system defines a vertical direction and the particulate measurement device is positioned above the pressure reduction system along the vertical direction.
However, Weaver discloses that a sample outlet (12) that is fluidly connected with a particulate measurement device (94) configured to measure a concentration of the non-volatile particulates of the aerosol stream, and wherein a pressure reduction system (12) defines a vertical direction (see Fig. 1) and the particulate measurement device (94) is positioned above the pressure reduction system (12) along the vertical direction.
.

Allowable Subject Matter
Claims 14-22, 24 and 25 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 11 and 14, the prior art of record and the examiner’s knowledge does not disclose or suggest an overflow pressure valve fluidly connected to a first chamber for selectively regulating a pressure of an aerosol stream within the first chamber, in combination with the other limitations of the claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 7,871,194 issued to Blasco et al. (“Blasco”) is cited for all that it discloses including a pressure reduction system.
U.S. Patent 8,505,395 issued to Graze et al. (“Graze”) is cited for all that it discloses including a particulate measurement device.
U.S. Patent 7,089,747 issued to Fox et al. (“Fox”) is cited for all that it discloses including a pressure reduction system and a particulate measurement device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JUSTIN N OLAMIT/           Primary Examiner, Art Unit 2853